TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00554-CR


Arsemio Ybarra, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF CALDWELL COUNTY, 421ST JUDICIAL DISTRICT
NO. 2008-206, HONORABLE TODD A. BLOMERTH, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Arsemio Ybarra was convicted of the offense of possession of a controlled substance
and sentenced to 25 years' imprisonment.  The district court has certified that this is a plea-bargain
case and Ybarra has no right of appeal.  See Tex. R. App. P. 25.2(a)(2), (d).  Accordingly, we dismiss
the appeal.

						__________________________________________
						Bob Pemberton, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Jurisdiction
Filed:   October 13, 2009
Do Not Publish